Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

$40,000,000.00

 

Boston, Massachusetts

 

 

December 12, 2005

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of Wells Fargo Retail Finance, LLC (with any subsequent holder, the
“Lender”), One Boston Place, 19th Floor, Boston, Massachusetts 02108, the
maximum principal sum of Forty Million and 00/100 Dollars ($40,000,000.00) or,
if less, the aggregate unpaid principal balance of loans and advances made by
the Lender to or for the account of the Borrower pursuant to the revolving
credit established pursuant to the Loan and Security Agreement dated of even
date herewith (as such may be amended, modified, supplemented or restated
hereafter, the “Loan Agreement”) by and between the Borrower and the Lender,
with interest at the rate and payable in the manner stated therein.

 

This “Revolving Credit Note” is subject to all terms and provisions of the Loan
Agreement.  The principal of, and interest on, this Revolving Credit Note shall
be payable as provided in the Loan Agreement and shall be subject to
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.

 

The Lender’s books and records concerning loans and advances pursuant to the
Loan Agreement, the accrual of interest thereon, and the repayment of such loans
and advances, shall be prima facie evidence of the indebtedness hereunder.

 

No delay or omission by the Lender in exercising or enforcing any of the
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion.  No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver.

 

The Borrower, and each endorser and guarantor of this Revolving Credit Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof.  The Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by the Lender with respect to this Revolving Credit Note
and/or any Collateral or any extension or other indulgence with respect to any
other liability or any Collateral given to secure any other liability of the
Borrower or any other Person obligated on account of this Revolving Credit Note.

 

This Revolving Credit Note shall be binding upon the Borrower, and each endorser
and guarantor hereof, and upon their respective successors and assigns, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

 

The liabilities of the Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Revolving Credit Note.  Each reference in this
Revolving Credit Note to the Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated unless and until all liabilities, obligations
and indebtedness to the Lender of the Person from whom contribution is sought
have been satisfied in full.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OR CHOICE OF
LAWS) AND SHALL TAKE EFFECT AS A SEALED INSTRUMENT.

 

1

--------------------------------------------------------------------------------


 

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Lender, in the establishment and
maintenance of its relationship with the Borrower contemplated by this Revolving
Credit Note, is relying thereon.  THE BORROWER, AND EACH GUARANTOR, ENDORSER AND
SURETY, WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONG OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND LENDER
LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
duly executed as of the date set forth above as a sealed instrument.

 

 

BORROWER

 

 

 

OVERSTOCK.COM, INC., a Delaware corporation

 

 

 

By:

/s/ David K. Chidester

 

 

Print Name:

David K. Chidester

 

 

Title:

Senior VP – Finance

 

 

--------------------------------------------------------------------------------